DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Specification
The disclosure is objected to because of the following incongruities: Applicants are referring to a structural element as “stress relief”. This is found inaccurate and misleading for the purpose of searching the invention. The Merriam Online Dictionary defines “stress” as “constraining force or influence” and “relief” as “removal or lightening of something oppressive, painful, or distressing”. So, a “stress relief” is basically a removal or lightening of a constraining force or influence, and this is not in any way a structural element, and it is therefore not only awkward but improper to refer to a structural element by that expression. Applicants should use the expression “stress relief structure” or “stress relief member” or a similar expression wherever “stress relief” is recited in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. At least each of the independent claims 1, 11 and 16 recites the limitation “a stress relief”. It is unclear what is the scope of that limitation because as explained above, it is an expression that is almost abstract or refers to something that is not structural but that is used to try to claim a structural element. That is awkward, obscure, confusing and improper. The Examiner has assumed “a stress relief structure” wherever “a stress relief” is written.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9, 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2021/0066151) in view of Yu et al. (US 2012/0098123).

a.	Re claim 1, Hu et al. disclose a semiconductor package, comprising: a package substrate 300 (see fig. 2C and related text; see remaining of disclosure for more details); an interposer 100’ on the package substrate; a plurality of semiconductor devices 21&22 on the interposer and spaced apart from each other, the semiconductor devices being electrically connected to the interposer; a dam structure 114 on the interposer extending along a peripheral region of the interposer, the dam structure being spaced apart from the semiconductor devices; and a stress relief structure 112 (or portions EM and UF that form 112 as shown on annotated fig. 2C below) on the interposer, the stress relief including [a] member EM that fills gaps between the semiconductor devices and the dam structure. But Hu et al. do not appear to explicitly describe underfill layer 112 as elastic (i.e. flexible).

	However, Yu et al. disclose that underfill layers are typically made flexible in order to provide mechanical stress relief to prevent a ball cracking or die cracking failure due to thermal stresses (see at least fig. 1, [0014] and [0029]). 

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the stress relief structure 112, which is an underfill, to be flexible (i.e. elastic) in order to provide mechanical stress relief to prevent a ball (ball 110) cracking or die cracking failure due to thermal stresses. The modification would have resulted in member EM being an elastic member.


    PNG
    media_image1.png
    895
    1671
    media_image1.png
    Greyscale


b.	Re claim 6, Yu et al. disclose the underfill 18 as being made of an epoxy material (see [0029], and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the elastic member include an epoxy material, and this as a non-inventive step of using a known material for its known purpose (see MPEP 2144.07).

c.	Re claim 7, the semiconductor package of claim 1, further comprises: a first underfill member UF (see annotated fig. 2C) between the semiconductor devices and the interposer.

d.	Re claim 8, the elastic member is integral with the first underfill member (explicit on annotated fig. 2C).

e.	Re claim 9, the semiconductor package of claim 1, further comprises: a second underfill member 350 between the interposer and the package substrate.

f.	Re claim 10, the dam structure includes a silicon material (silicon-containing resin; see [0030] of Hu et al. ‘151).

g.	Re claim 11, Hu et al. disclose a semiconductor package, comprising: a package substrate 300 (see fig. 2C and related text as well as remaining of disclosure for more details); an interposer 100’ on the package substrate, the interposer having a plurality of first and second bonding pads (106 and 116b) disposed respectively on a first (top) surface and an opposite second (bottom) surface of the interposer and electrically connected to each other (explicit on fig. 2C); a plurality of semiconductor devices 21&22 on the first surface of the interposer and spaced apart from each other, the semiconductor devices being electrically connected to the first bonding pads; a dam structure 114 on the first surface of the interposer extending along a peripheral region of the interposer, the dam structure being spaced apart from the semiconductor devices; a stress relief 112 (or portions EM and UF of 112 as shown on annotated fig. 2C) on the first surface of the interposer including an elastic member EM (see claim 1 rejection above as to why it would have been obvious to make member EM an elastic member, noting that the same rationale applies here) that fills gaps between the semiconductor devices and the dam structure; and a first underfill member UF between the semiconductor devices and the first surface of the interposer.

h.	Re claim 14, the elastic member is integral with the first underfill member (explicit on annotated fig. 2C).

i.	Re claim 15, the semiconductor package of claim 11, further comprises: a second underfill member 350 between the second surface of the interposer and the package substrate.

Claim(s) 1-4, 7-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2014/0160688) in view Yu et al. (US 2012/0098123).

a.	Re claim 1, Lu et al. disclose a semiconductor package, comprising: a package substrate PCB (the PCB is not shown but clearly disclosed in [0030] as being connected to solder 139; see figs. 1a-2a and related text as well as remaining of disclosure for more details); an interposer 100 on the package substrate; a semiconductor device 131 on the interposer, the semiconductor device being electrically connected to the interposer; a dam structure 113 on the interposer extending along a peripheral region (region defined by the edges 100 and the outer edges of 113 on fig. 2a) of the interposer, the dam structure being spaced apart from the semiconductor device; and a stress relief structure 123 (or portions EM and UF that form 123 as shown on annotated fig. 1b below) on the interposer, the stress relief including [a] member EM that fills gaps between the semiconductor device and the dam structure. But Lu et al. do not appear to explicitly disclose a plurality of the semiconductor devices spaced apart from each other and describe underfill layer 123, thus also portions EM and UF, as elastic (i.e. flexible).

	However, Yu et al. disclose that underfill layers are typically made flexible in order to provide mechanical stress relief to prevent a ball cracking or die cracking failure due to thermal stresses (see at least fig. 1, [0014] and [0029]). 

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the stress relief structure 123, which is an underfill, to be flexible (i.e. elastic) in order to provide mechanical stress relief to prevent a ball (ball 125) cracking or die cracking failure due to thermal stresses. Additionally, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a plurality of the semiconductor dies spaced apart from each other in a larger structure 200 in order to increase the integration density and memory capacity (dies 131 are memory dies as per [0031]) of package 200 (see MPEP 2144.I&II). The modification would have resulted in stress relief structure 310 including an elastic member EM, and a plurality of semiconductor devices 131 on the interposer and spaced apart from each other, the semiconductor devices being electrically connected to the interposer, the dam structure being spaced apart from the semiconductor devices, the stress relief including an elastic member EM that fills gaps between the semiconductor devices and the dam structure.


    PNG
    media_image2.png
    438
    1430
    media_image2.png
    Greyscale


b.	Re claim 2, a height of the dam structure is smaller than a height of the semiconductor devices (explicit on fig. 1b).

c.	Re claim 3, [0029] discloses that the dam can have a width of 100-200µm, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a robust dam having a width of 200 microns and that would have also better adhered to interposer 100 due to the larger bonding area between them (see MPEP 2144.I&II), and this modification would have resulted in the semiconductor package of claim 2, wherein a width of the dam structure is within a range of 200 µm to 400 µm.

d.	Re claim 4, a spacing distance between the semiconductor devices and the dam structure is within a range of 500 µm to 1,000 µm (explicit on fig. 1c that disclose such a gap to be 850-950 microns).

e.	Re claim 7, the semiconductor package of claim 1, further comprises: a first underfill member UF between the semiconductor devices and the interposer.
f.	Re claim 8, the elastic member is integral with the first underfill member (explicit on annotated fig. 1b).

g.	Re claim 11, Lu et al. in view of Yu et al. disclose a semiconductor package, comprising: a package substrate PCB (the PCB is not shown but clearly disclosed in [0030] as being connected to solder 139; see figs. 1a-2a and related text as well as remaining of disclosure for more details); an interposer 100 on the package substrate, the interposer having a plurality of first and second bonding pads (pads 117 and 121 respectively) disposed respectively on a first (top) surface and an opposite second (bottom) surface of the interposer and electrically connected to each other; a plurality of semiconductor devices 131 (see claim 1 rejection above as to why it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a plurality of semiconductor devices 131 wherein the same rationale applies here) on the first surface of the interposer and spaced apart from each other, the semiconductor devices being electrically connected to the first bonding pads; a dam structure 113 (or 113&114) on the first surface of the interposer extending along a peripheral region (region defined by the edges 100 and the outer edges of 113 on fig. 2a) of the interposer, the dam structure being spaced apart from the semiconductor devices; a stress relief structure 123 (or portions EM and UF that form 123 as shown on annotated fig. 1b) on the first surface of the interposer including an elastic member EM (see claim 1 rejection above as to why it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided underfill 123 to be elastic, resulting in member EM being elastic, wherein the same rationale applies here) that fills gaps between the semiconductor devices and the dam structure; and a first underfill member UF between the semiconductor devices and the first surface of the interposer.

h.	Re claims 12, 13 and 14, see respectively claims 2, 3 and 8 rejections above.

Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2014/0160688) in view Yu et al. (US 2012/0098123), and further in view of Lin et al. (US 2020/0126887).

a.	Re claim 16, Lu et al. in view of Yu et al. disclose a semiconductor package, comprising: a package substrate PCB (the PCB is not shown but clearly disclosed in [0030] as being connected to solder 139; see figs. 1a-2a and related text as well as remaining of disclosure for more details); an interposer 100 on the package substrate; a plurality of semiconductor devices 131 (see claim 1 rejection above as to why it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a plurality of semiconductor devices 131 wherein the same rationale applies here) on the interposer and spaced apart from each other; a first underfill member UF between each of the semiconductor devices and the interposer; a dam structure 113&114 on the interposer and extending along a peripheral region (region defined by the edges 100 and the outer edges of 113 on fig. 2a) of the interposer, the dam structure being spaced apart from the semiconductor devices; a stress relief structure EM on the interposer including (i.e. being) an elastic member (see claim 1 rejection above as to why it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided underfill 123 to be elastic, resulting in member EM being elastic, wherein the same rationale applies here) that fills gaps between the semiconductor devices and the dam structure; wherein a width of the dam structure is within a range of 200 µm to 400 µm ((see claim 3 rejection above as to why it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a width of the dam to be 200 microns, wherein the same rationale applies here). But Lu et al. in view of Yu et al. do not appear to explicitly disclose a second underfill member between the interposer and the package substrate; and a heat slug on the package substrate, the heat slug covering and thermally contacting the semiconductor devices.

	However, Lin et al. disclose providing a heat slug (i.e. heat spreader) 116 (or 902) on a die in order to enhance heat dissipation (see figs. 1-2&9 and at least [0022] and [0037]. Additionally, it is conventionally known in the art to provide an underfill between an interposer and a printed circuit board (PCB) in order to seal and protect solder balls bonding said interposer to said PCB and enhance mechanical integrity of the stacked structure formed. 

As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided: (1) a second underfill member between the interposer and the package substrate in order to seal and protect solder balls 139 bonding said interposer to said package substrate and enhance mechanical integrity of the stacked structure formed; (2) and a heat slug (i.e. heat spreader) on (i.e. attached directly or indirectly to) the package substrate, the heat slug covering and thermally contacting the semiconductor devices, in order to enhance heat dissipation from said semiconductor devices.

b.	Re claims 17, 18 and 20, see respectively claims 3, 4 and 8 rejections above.
	

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2021/0066151) in view of Yu et al. (US 2012/0098123), and further in view of Irsigler et al. (US 2007/0120268).

a.	Re claim 5, Hu et al. in view of Yu et al. disclose all the imitations of claim 1 as stated above except explicitly that the elastic member has an elastic modulus within a range of 2.0 GPa to 8.5 GPa. However, Irsigler et al. disclose in [0004] that underfills generally have an elastic modulus in the range of 7-12GPa, which overlaps with the claimed range. Irsigler also disclose providing un underfill 12 with an elastic modulus of about 5 GPa to achieve enough flexibility between a die 1 bonded to a substrate 9 (see fig. 1 and at least [0039]. As such, it would have been obvious to one skilled in the art to have provided the underfill 112 (thus the elastic member too) to have an elastic modulus at the lowest part of the general range 7-12 GPa (thus an elastic modulus of 7 GPa) or an elastic modulus of about 5GPa in order to enhance flexibility for preventing cracking of die or solder balls due to thermal stress.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2014/0160688) in view Yu et al. (US 2012/0098123), and further in view of Lin et al. (US 2020/0126887), and furthermore in view of Irsigler et al. (US 2007/0120268).

Re claim 19, Lu et al. in view of Yu et al. and further in view of Lin et al. disclose all the limitations of claim 16 as stated above except explicitly that the elastic member has an elastic modulus within a range of 2.0 GPa to 8.5 GPa. However, Irsigler et al. disclose in [0004] that underfills generally have an elastic modulus in the range of 7-12GPa, which overlaps with the claimed range. Irsigler also disclose providing un underfill 12 with an elastic modulus of about 5 GPa to achieve enough flexibility between a die 1 bonded to a substrate 9 (see fig. 1 and at least [0039]. As such, it would have been obvious to one skilled in the art to have provided the underfill 123 (thus the elastic member too) to have an elastic modulus at the lowest part of the general range 7-12 GPa (thus an elastic modulus of 7 GPa) or an elastic modulus of about 5GPa in order to enhance flexibility for preventing cracking of die or solder balls due to thermal stress.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosokawa et al. (US 2012/0049355) disclose a structure similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899